      Case 1:20-cr-00350-GLR Document 63 Filed 12/28/20 Page 1 of 1



                         TERESA WHALEN
                             ATTORNEY AT LAW
                             801 WAYNE AVENUE
                                  SUITE 400
                        SILVER SPRING, MARYLAND 20910

Admitted to Practice:                                         E-Mail:Whalenesq@aol.com
    Maryland                                                  Telephone (301) 588-1980
District of Columbia                                          MOBILE (301) 728-2905
                                December 28, 2020

Honorable Thomas M. DiGirolamo
United States Magistrate Judge
6600 Cherrywood Lane
Greenbelt, MD 20770

       Re: United States v. Andre Davis, 20-350

Dear Judge DiGirolamo:

        I write to respond to the government’s letter purporting to be a courtesy letter, but
instead appears to be a communication for purposes other than to simply give the court a
status. The letter calls into question Mr. Davis’s motives based upon his attorney’s
actions and characterizes, without properly responding to, a motion filed on his behalf.
Mr. Davis consented to detention when he was represented by his first attorney. I have
filed a motion to set conditions of release and as usual, requested the earliest hearing
possible. Chambers learned and notified the parties that Howard County Detention Center
needs two weeks notification to set a hearing. We have requested and still do request a
hearing to present reasons why conditions of release are appropriate in this case. Of
course, they cannot be acted upon until such time as my client is released on the state
case that is pending in Baltimore City Circuit Court.

         Thank you for your consideration of this matter.

                                      Very truly yours,

                                      Teresa Whalen

                                      Teresa Whalen
